Citation Nr: 1210297	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  08-11 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased compensable evaluation for the service-connected erectile dysfunction.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to September 1987 and subsequent service with the Army Reserve.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2006.   

The appeal is being to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).

A review of the record shows that the Veteran was afforded a VA genitourinary examination in December 2006 to evaluate the severity of the service-connected erectile dysfunction.  

The Veteran's representative requests that another VA examination be performed since last one was performed over five years ago.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

The RO should appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the erectile dysfunction.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not associated with the claims file.    

Of record are VA treatment records dated from April 2004 to February 2008.  The RO should obtain the VA treatment records from the VA Healthcare System showing treatment of the service-connected erectile dysfunction since February 2008.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the claims are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify any source of VA or non-VA medical treatment rendered for the service-connected erectile dysfunctions since 2008.    

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any outstanding records.    

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter should invite the Veteran to submit any medical evidence or treatment records to support his claim for increase.

2.  The RO should take all indicated action to obtain copies of all records of treatment rendered the Veteran for the service-connected erectile dysfunction by the VA healthcare system in North Carolina since February 2008 and associate them with the record for the purpose of review.

3.  The RO then should schedule the Veteran for a VA examination to determine the severity of the service-connected erectile dysfunction.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  All indicated testing should be performed, and detailed examination findings should be reported.  The examiner should elicit from the Veteran and record a complete medical history.   

The examiner should provide a complete rationale for any opinion provided.  

4.  After completing all indicated development, the RO should readjudicate the issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them with a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


